DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   Claims 1-19 are pending. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Prior Art fails to teach a hearing aid system comprising: at least a first hearing aid wherein the first hearing aid is configured to establish a communication link over the internet with a remote entity based on a protocol stack, wherein the protocol stack includes a combination of an internet protocol and a Bluetooth based protocol, and the protocol stack is implemented in the first hearing aid.
The Prior Art (Bradley et al; WO 2010/008861) fails to teach a hearing aid system comprising: at least a first hearing aid wherein the first hearing aid is configured to establish a communication link over the internet with a remote entity based on a protocol stack, wherein the protocol stack includes a combination of an internet protocol and a Bluetooth based protocol, and the protocol stack is implemented in the first hearing aid.
The Prior Art (Dickmann et al; US Pub No. 2021/0099812) fails to teach a hearing aid system comprising: at least a first hearing aid wherein the first hearing aid is configured to establish a communication link over the internet with a remote entity based on a protocol stack, wherein the protocol stack includes a combination of an internet protocol and a Bluetooth based protocol, and the protocol stack is implemented in the first hearing aid.

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLESHA DABNEY whose telephone number is (571)272-7494. The examiner can normally be reached Monday - Wednesday and Friday 10:30-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S TSANG can be reached on 5712727547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
For general questions such as application status, Monday–Friday, 8:30AM -5:00PM, inquiry to:
Local: 571-272-1000
Toll-Free: 800-786-9199
TTY: 800-877-8339

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks 
P O Box 1450 
Alexandria, VA 22313-1450 

Or faxed to: 
(703) 273-8300, for formal communications intended for entry and for informal or draft communications, please label "Proposed" or "Draft" when submitting an informal amendment. 

Hand-delivered responses should be brought to: 
Customer Service Window 
Randolph Building 
401 Dulany Street 
Alexandria, VA 22314

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
September 9, 2022
/PHYLESHA DABNEY/Patent Examiner, Art Unit 2653